Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


  Civil Action No.: 20-cv-977-PAB-SKC


  THOMAS CARRANZA, et al.,
            Plaintiffs, on their own and on behalf of a class of similarly situated persons,
  v.
  STEVEN REAMS, Sheriff of Weld County, Colorado, in his official capacity,
            Defendant.


        PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION


       I.   INTRODUCTION
            Plaintiffs seek relief on behalf of all medically vulnerable individuals incarcerated in the

  Weld County Jail and at risk of serious, possibly fatal, harm from COVID-19. Given the large

  number of inmates at risk within the Weld County Jail who are in need of protection and would

  benefit from injunctive relief, because Plaintiffs meet the requirements under Fed. R. Civ. P. 23(a)

  and 23(b), and because the arguments raised by Defendants go primarily to the merits of Plaintiffs’

  claims rather than the question of certification, class certification is appropriate in this case.

   II.      PLAINTIFFS HAVE MET THEIR BURDEN WITH RESPECT TO RULE 23(a).
              A. Defendant Reams concedes the numerosity of Plaintiff’s proposed Class.
            In his Response, Defendant Reams “acknowledges [the] number of potential class

  members.” [Dkt. 64 at 4]. This is likely because the proposed Class encompasses a significant

  proportion of the inmates at the Weld County Jail and, given the varying lengths of sentences and

  unpredictable nature of COVID-19, that number may change and make traditional joinder


                                                      1
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 2 of 11




  impractical, if not impossible. See [Dkt. 2 at 6]. Accordingly, the proposed Class satisfies the

  Rule 23(a)(1) numerosity requirement.

             B. Plaintiffs’ claims present sufficient issues of fact and law in common with the
                proposed class.
         Plaintiffs have also satisfied the commonality inquiry.           To meet the commonality

  requirement of Rule 23(a)(2), a proposed class’s “claims must depend upon a common contention.

  . . [and] determination of its truth or falsity will resolve an issue that is central to the validity of

  each one of the claims in one stroke.” Wal-Mart, 564 U.S. at 350. “A finding of commonality

  requires only a single question of law or fact common to the entire class.” D.G. ex rel. Stricklin v.

  Devaughn, 594 F.3d 1188, 1195 (10th Cir. 2010) (citation omitted). While “mere allegations of

  systemic violations of the law” do not satisfy the commonality requirement, “every member of the

  class need not be in a situation identical to that of the named plaintiff,” so long as a common

  “discrete legal or factual question” exists. Id.

         In his Response, Defendant asserts that Plaintiffs cannot meet their burden with respect to

  the commonality requirement because “any injunctive relief must inevitably be tailored to unique

  considerations of each inmate. . . .” [Dkt. 64 at 5]. In addition to being an incorrect statement

  about the relief requested by Plaintiffs, this assertion also misapprehends the commonality

  analysis. As stated in Plaintiffs’ Motion, there are multiple questions of law and fact pertaining to

  the Weld County Jail’s policies and practices regarding COVID-19, including whether the Weld

  County Jail’s course of conduct has exposed the class to harm and/or a substantial risk of harm.

  Although the specific medical circumstances of individual class members may vary—as would be

  the case with almost any health-related class—the question of whether Defendant’s failures to take

  appropriate preventative measures exposed the proposed Class members to a substantial risk of

  harm can be answered the same for the class as a whole, such that “an issue that is central to the

                                                     2
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 3 of 11




  validity of each one of the claims” can be resolved in “one stroke.” See Wal-Mart, 564 U.S at 350.

  Accordingly, Plaintiffs have satisfied the commonality requirement.

             C. Plaintiffs’ claims are typical of those of the proposed class.
         Plaintiffs have similarly met their burden to establish typicality. “Typicality measures

  whether a sufficient nexus exists between the claims of the named representatives and those of the

  class at large.” Thompson v. Jiffy Lube Int’l, Inc., 250 F.R.D. 607, 622 (D. Kan. 2008). In contrast

  to what Defendant Reams contends, see [Dkt. 64 at 5-6], “[t]ypicality does not require that the

  claims of the class members be identical to the claims of the class plaintiffs,” for “[n]o action could

  proceed as a class action if each named plaintiff had to uniformly assert the same legal claims or

  had to have suffered the same injuries as all class members.” Id. (citation omitted). Indeed,

  “differing fact situations of class members do not defeat typicality . . . so long as the claims of the

  class representatives and class members are based on the same legal or remedial theory.” Id.

  (quoting Adamson v. Bowen, 855 F.2d 668, 675 (10th Cir. 1988)).

         Regardless of the constitutional amendment under which a particular plaintiff’s claims

  arise, the typicality analysis is the same for both. As stated above, see Part III.B, supra,

  notwithstanding the various individual characteristics of the named Plaintiffs and proposed Class,

  a common inquiry guides the resolution of this case; specifically, whether Defendant Reams’s

  conduct has created a substantial risk of harm and/or death. Furthermore, if the Court should later

  determine that utilizing different legal standards is necessary for resolving claims brought under

  the Eighth Amendment versus the Fourteenth Amendment, see [Dkt. 55 at 18 n.9], it can amend

  the order certifying the class to include subclasses at that time. See F.R.C.P. 23(c)(1)(C), 23(c)(5).




                                                    3
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 4 of 11




             D. Given the transitory nature of county jail detention, Plaintiffs can adequately
                represent the proposed Class.
         Defendant Reams also incorrectly claims that “Plaintiffs’ claims for injunctive relief are

  moot,” because the named Plaintiffs have been released from the Weld County Jail. [Dkt. 64 at

  6]. However, in cases such as the one at bar where the claim is “capable of repetition, yet evading

  review,” the termination of a class representative’s claim does not moot the claims of the class as

  a whole. Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975). The United States Supreme Court

  addressed the issue of a proposed class representative’s release from pretrial detention in Gerstein

  v. Pugh. In determining that the termination of the named class representative’s individual claim

  did not moot the claims of the unnamed members of the class, the Court noted:

         Pretrial detention is by nature temporary, and it is most unlikely that any given
         individual could have his constitutional claim decided on appeal before he is either
         released or convicted. The individual could nonetheless suffer repeated
         deprivations, and it is certain that other persons similarly situated will be detained
         under the allegedly unconstitutional procedures. The claim, in short, is one that is
         distinctly ‘capable of repetition, yet evading review.’

  Id. Likewise, in U.S. Parole Comm’n v. Geraghty, 445 U.S. 388 (1980), the Court held that “an

  action brought on behalf of a class does not become moot upon expiration of the named plaintiff’s

  substantive claim . . . .” 445 U.S. at 404.

         In keeping with Gerstein and Geraghty, the Tenth Circuit has determined that “a nascent

  interest attaches to the proposed class upon the filing of a class complaint” such that termination

  of the named class representative’s claim does not moot the action as a whole. Lucero v. Bureau

  of Collection Recovery, Inc., 639 F.3d 1239, 1249 (10th Cir. 2011).

         The cases cited by Defendant Reams do not warrant a departure from the precedent set

  forth above. For example, Green v. Branson, 108 F.3d 1296 (10th Cir. 1997), cited by Defendant

  for the proposition that an inmate’s claim for injunctive relief is moot upon release from the subject

  facility, [Dkt. 64 at 4], involved a single plaintiff. The reasoning set forth in Gerstein and Geraghty

                                                    4
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 5 of 11




  obviously does not apply in cases in which there is a single plaintiff. Clark v. State Farm Mut.

  Auto. Ins. Co., 590 F.3d 1134 (10th Cir. 2009) is likewise inapposite, for that case concerned a

  plaintiff who sought class certification more than two years after judgment on the merits entered

  in his favor. Id. at 1136. Indeed, Clark specifically noted that the United States Supreme Court

          has suggested two situations in which a class may be certified despite the mooting
          of the named plaintiff’s claim prior to the district court’s class certification
          decision: (1) when the plaintiff’s claim is ‘capable of repetition, yet evading
          review,’ and (2) when the plaintiff’s claim is ‘inherently transitory [such] that the
          trial court will not have even enough time to rule on a motion for class certification
          before the proposed representative’s individual interest expires.

  Id. at 1139 (quoting Geraghty, 445 U.S. at 398-400) (emphasis in original).

          Plaintiffs’ claims on behalf of both pretrial detainees and convicted inmates fall within both

  exceptions laid out by the Supreme Court. Until Defendant Reams and officials of the Weld

  County Jail change the policies and procedures surrounding COVID-19 and medically-vulnerable

  inmates, current and new inmates will continue to be at risk of harm. Furthermore, inmates at the

  Weld County Jail, whether awaiting trial or serving a sentence pursuant to a criminal conviction,

  usually spend no more than a year in the facility, at most, since it is solely a county jail. Any one

  inmate’s time in the Jail is necessarily transitory and will likely end before any federal litigation

  would. Accordingly, Plaintiffs’ release from the Weld County Jail does not moot the motion for

  class certification, and, for the reasons set forth in Plaintiff’s Motion, Plaintiffs can adequately

  serve as class representatives.

   III.   PLAINTIFFS HAVE ALSO MET THEIR BURDEN UNDER RULE 23(b)(2).
          Certification pursuant to Rule 23(b)(2) is proper if the movant shows “that the party

  opposing class certification ‘acted or refused to act’ on grounds generally applicable to the class,

  such that final or declaratory relief is appropriate as to ‘the class as a whole.’” Vallario v.

  Vandehey, 554 F.3d 1259, 1267 (10th Cir. 2009). The injuries sustained by the proposed class

                                                    5
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 6 of 11




  members must be “sufficiently similar that they can be addressed in a single injunction that need

  not differentiate between class members,” id. at 1268 (quotation omitted); however, “[t]hat the

  claims of individual class members may differ factually should not preclude certification under

  Rule 23(b)(2) of a claim seeking the application of a common policy.” J.B. ex rel. Hart v. Valdez,

  186 F.3d 1280, 1288 (10th Cir. 1999).

          Furthermore, though the determination whether class certification is appropriate “entail[s]

  some overlap with the merits of the plaintiff’s underlying claim,” id. at 350-51, “Rule 23 grants

  court no license to engage in free-ranging merits inquiries at the certification stage.” Amgen Inc.

  v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013). That is, merits questions may be

  considered only to the extent “that they are relevant to determining whether Rule 23 prerequisites

  for class certification are satisfied.” Id.

              A. Defendant’s reliance on Shook II is misplaced.
          Defendant cites Shook v. Bd. of Cty. Commr’s, 543 F.3d 597 (10th Cir. 2008) (“Shook II”)

  in arguing that Plaintiffs cannot meet their burden under Rule 23(b)(2). However, Shook II is

  distinguishable from this case.

          As set forth more fully in Plaintiffs’ Motion for Class Certification, Plaintiffs have met

  their burden under Rule 23(b)(2). Through this action, Plaintiffs seek a Court order implementing

  a single, system-wide process to rectify the violation of Plaintiffs’ constitutional rights and to

  protect them from the threat of COVID-19 exposure by way of, inter alia, physical distancing

  requirements, increased cleaning protocols, and provision of personal protective equipment. This




                                                   6
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 7 of 11




  singular injunctive relief to remedy classwide civil-rights violations is precisely the sort of relief

  Rule 23(b)(2) was designed to facilitate.1

         Shook II is distinguishable in this regard. In that case, plaintiffs sought to certify a class of

  inmates suffering from a variety of mental illnesses, all of which put the inmates at varying levels

  of risk and types of harm at the hands of prison officials. Id. at 605-06. By contrast, the proposed

  Class members here, whether suffering from COPD, over the age of 55, or having a history of

  smoking or other substance abuse disorders, all face the same risk as a result of Defendant Reams’s

  inaction: increased complications from COVID-19, including an increased risk of mortality.

  Likewise, Shook II noted that the “chief difficulty” with respect to plaintiffs’ proposed certification

  was that “much of the relief plaintiffs seek would require the district court to craft an injunction

  that distinguishes—based on individual characteristics and circumstances—between how prison

  officials may treat class members, rather than prescribing a standard of conduct applicable to all

  class members.” Id. at 605. The same cannot be said here. Again, irrespective of the proposed

  Class members’ varying conditions that make them medically-vulnerable to COVID-19, the relief

  Plaintiffs seek—six feet of separation between inmates and staff, single-cell housing, provision of

  personal protective equipment including masks, thorough cleaning protocols, and related

  measures—are common practices that apply to all proposed Class members to decrease the risk of



  1
    Indeed, Plaintiffs’ proposed Class is similar to certified classes around the country seeking
  adequate protection of their civil rights and from the particular dangers COVID-19 presents to
  incarcerated individuals. E.g., Valentine v. Collier, No. 4:20-CV-1115, 2020 WL 3491999 (June
  27, 2020) (certifying class of current and future inmates detained within a unit for elderly inmates
  and inmates with health problems); Ahlman v. Barnes, No. SACV 20-835 JGB (SHKx), 2020 WL
  2754938 (C.D. Cal. May 26, 2020) (certifying classes of all current and future pre-trial detainees
  and post-conviction prisoners incarcerated in the Orange County Jail); Cameron v. Bouchard, No.
  20-10949, 2020 WL 2569868 (E.D. Mich. May 21, 2020) (certifying subclass of medically-
  vulnerable inmates). See also Fraihat v. United States Immigration & Customs Enf’t, 2020 WL
  1932570, -- F. Supp. 3d -- (C.D. Cal Apr. 20, 2020) (certifying class of medically-vulnerable
  detainees at ICE facilities).
                                                    7
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 8 of 11




  COVID-19 spreading among the population at the Weld County Jail, without differentiation for

  varying medical conditions. Shook II does not warrant denying class certification in this case.

             B. Defendant’s additional arguments with respect to Rule 23(b)(2) are similarly
                unavailing.
         Defendant Reams further alleges two purported deficiencies in Plaintiffs’ showing under

  Rule 23(b)(2). [Dkt. 64 at 10]. Neither provides an adequate basis to deny class certification.

         With respect to a purported lack of allegations regarding “how the Sheriff here has acted

  or refused to act on grounds that apply generally to the class,” [Dkt. 64 at 10], there is ample

  evidence in the record regarding Defendant’s and the Weld County Jail’s deficient response to

  COVID-19. See, e.g., [Dkt. 1] (Plaintiff’s Motion for Temporary Restraining Order, Preliminary

  Injunction, and Expedited Hearing with exhibits), [Dkt. 62 at 3-9] (Plaintiffs’ Motion for Forthwith

  Hearing Regarding Defendant’s Non-Compliance with the Court’s Preliminary Injunction). The

  Court has already determined that there are sufficient allegations regarding Defendant’s failures

  with respect to the proposed Class such that a preliminary injunction is warranted. Given that

  Plaintiffs have established a “likelihood of success on the merits” regarding Defendant’s inaction,

  it is clear that Plaintiffs have demonstrated that the Sheriff here has acted or refused to act on

  grounds that apply generally to the class.

         Defendant’s second argument against class certification appears to rest largely on his

  contention that the requested classwide relief is “totally unmanageable.” [Dkt. 64 at 8]. As an

  initial matter, the fact that preliminary classwide injunctive relief has already been granted in this

  case illustrates that classwide relief is feasible and possible. See [Dkt. 55] (granting in part

  Plaintiffs’ Motion for Preliminary Injunction).

         Furthermore, the scope of the requested classwide relief is a merits determination, and thus

  not eligible for review upon a motion for class certification. See Amgen, 568 U.S. at 466; United

                                                    8
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 9 of 11




  States v. Oakland Cannabis Buyers’ Co-op., 532 U.S. 483, 496 (2001) (courts enjoy broad

  discretion in fashioning injunctive relief). Should the Court determine that Defendant Reams’s

  contentions regarding the feasibility of Plaintiffs’ requested injunctive relief are meritorious, it can

  address those contentions in fashioning the final remedy in this case. However, such a possibility

  does not warrant denying class certification.

   IV.    THE COURT DID NOT REPUDIATE THE PROPOSED CLASS.
          Lastly, Defendant Reams’s contention that the Court rejected Plaintiff’s proposed Class in

  its May 11, 2020 Order is incorrect. Notably, in granting Plaintiffs’ Motion for Preliminary

  Injunction, the Court did not rule on Plaintiffs’ proposed class definition. See [Dkt. 55 at 37-38].

  The Court’s choosing a different definition of persons to be protected for the purposes of granting

  preliminary injunctive relief is not equivalent to a determination regarding class certification—it

  instead reflects the Court’s determination of the breadth of its Order under the standards and

  requirements of Fed. R. Civ. P. 65.

          Furthermore, if the Court were to find Plaintiffs’ proposed class definition too broad when

  applying the relevant Rule 23 standards, it is within the Court’s discretion to modify it, rather than

  rejecting class certification outright. E.g., Colo. Cross-Disability Coal. v. Taco Bell Corp., 184

  F.R.D. 354, 357 (D. Colo. 1999) (court has “discretion to alter, expand, subdivide or modify the

  class definition”) (citing Vaszlavik v. Storage Tech., Corp., 175 F.R.D. 672, 683 (D. Colo. 1997);

  West v. Capitol Fed. Savings & Loan Ass’n, 558 F.2d 977, 982 (10th Cir. 1977)). Defendant’s

  contention that certification should be denied based on the Court’s prior Order should be rejected.

    V.    CONCLUSION
          Defendant’s Response is largely premised on his assertion that, given the constraints of the

  Weld County Jail, any sort of classwide relief is “totally unmanageable.” Plaintiffs have no doubt

  that managing an unprecedented crisis such as the COVID-19 pandemic is a difficult and at times
                                                     9
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 10 of 11




   overwhelming task. However, this does not justify a denial of class certification; indeed, without

   the ability to bring claims as a class, current and future inmates of the Weld County Jail will

   continue to face a substantial risk of harm. Accordingly, for the reasons set forth above and in

   Plaintiffs’ Motion, the proposed Class should be certified.

          Dated: June 29, 2020

   Respectfully submitted,



   s/ Daniel D. Williams                                David G. Maxted
   Daniel D. Williams                                   Maxted Law LLC
   Lauren E. Groth                                      1543 Champa Street Suite 400
   HUTCHINSON BLACK AND COOK, LLC                       Denver, CO 80202
   921 Walnut Street, Suite 200                         Phone: 720-717-0877
   Boulder, Colorado 80302                              dave@maxtedlaw.com
   (303) 442-6514
   Williams@hbcboulder.com                              Andy McNulty
   Groth@hbcboulder.com                                 Michael P. Fairhurst
                                                        David A. Lane
   In cooperation with the ACLU Foundation of           Darold W. Killmer
   Colorado                                             KILLMER, LANE & NEWMAN, LLP
                                                        1543 Champa St. Suite 400
   Mark Silverstein                                     Denver, CO 80202
   Rebecca T. Wallace                                   (303) 571-1000
   Sara R. Neel                                         amcnulty@kln-law.com
   AMERICAN CIVIL LIBERTIES UNION                       mfairhurst@kln-law.com
   FOUNDATION OF COLORADO                               dlane@kln-law.com
   303 E. 17th Avenue, Suite 350                        dkillmer@kn-law.com
   Denver, Colorado 80203
   (720) 402-3114                                       Jamie Hughes Hubbard
   msilverstein@aclu-co.org                             STIMSON STANCIL LABRANCHE
   rtwallace@aclu-co.org                                HUBBARD, LLC
   sneel@aclu-co.org                                    Phone: 720.689.8909
   Counsel for Plaintiffs Barnum and Lewis              Email: hubbard@sslhlaw.com

   and                                                  Counsel for Plaintiffs Carranza, Martinez,
                                                        Propes, and Hunter




                                                   10
Case 1:20-cv-00977-PAB-SKC Document 71 Filed 06/29/20 USDC Colorado Page 11 of 11




                                  CERTIFICATE OF SERVICE

   I hereby certify that on this 29th day of June, 2020, a true and correct copy of the foregoing
   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION was
   electronically filed with the Clerk of the Court using the CM/ECF system which will send
   notification to the following counsel:


   Matthew Hegarty
   Andrew Ringel
   John Peters
   HALL & EVANS LLC
   1001 17th Street, Suite 300
   Denver, CO 80202
   hegartym@hallevans.com
   ringel@hallevans.com
   jpeters@hallevans.com



                                                     s/ Ella Ford
                                                     Ella Ford




                                                11
